Citation Nr: 1709233	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-09 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for residuals of a left thigh shell fragment wound (SFW), with involvement of Muscle Group XIV (left thigh muscle injury).

2.  Entitlement to a rating higher than 10 percent for consequent hypoesthesia of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from April 1951 to January 1953.  The procedural history of these claims is complex.  In October 2002, the Veteran filed a claim for an increased rating for left thigh muscle injury.  A September 2007 Board of Veterans' Appeals (Board) decision (by a Veteran's Law Judge (VLJ) other than the undersigned, who is no longer with the Board, and following a Travel Board hearing) granted an increased (to 30 percent) rating for the left thigh muscle injury (a determination not appealed by the Veteran, and now final), and remanded for additional development the matter of entitlement to a separate rating for neurological manifestations of that injury.  The increase in the muscle rating to 30 percent was implemented by a July 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which is now referred to as the Appeals Management Office (AMO).  

Regarding the Board-remanded matter concerning a separate rating for neurological manifestations, following a September 2009 VA examination a November 2009 rating decision by the AMC, sua sponte, again adjudicated the matter of the rating for the left thigh SFW muscle injury, and increased the rating further to 40 percent; neurological manifestations were not addressed in that rating decision.  The Veteran filed an April 2010 notice of disagreement (NOD) with that decision; a statement of the case (SOC) was issued in April 2013; and he perfected an appeal in the matter that month by also filing a timely substantive appeal (VA Form 9 or equivalent).  Thus, the matter of the rating for left thigh SFW muscle injury is before the Board on appeal from the November 2009 rating decision by the AMC.  

An April 2013 rating decision by the Oakland, California VA Regional Office (RO) granted a separate 10 percent rating for hypoesthesia of the left lower extremity (as a neurological manifestation of the left thigh SFW), effective the date of the September 2009 VA examination; the Veteran was notified of that decision in May 2013 and did not initiate an appeal of the decision.  


The matter of the rating for left thigh muscle injury came before the Board again in December 2015, when it was remanded (by another VLJ other than the undersigned) for additional development.  The Board also took jurisdiction of an appeal of the rating assigned for the consequent hypoesthesia of the left lower extremity, determined that the September 2009 VA examination was inadequate, and remanded that matter for additional development, as well.  (No appeal has been raised or initiated with respect to the effective date assigned for the hypoesthesia.)  

[An April 2016 rating decision by the AMC granted another separate (20 percent) rating for a left femoral (anterior crural) nerve injury.  The Veteran did not initiate an appeal of that determination.]  

Both matters were again before the Board in September 2016, when they were remanded by another VLJ for additional development.

The Veteran's claims file is in the jurisdiction of the Oakland RO.  The case is now assigned to the undersigned.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2016 (pursuant to the Board's remand instructions), the Veteran was asked to provide the releases needed to obtain pertinent outstanding evidence necessary to adjudicate his claims; in March 2017 correspondence, his representative expressly indicated that the Veteran would not comply with such request.



CONCLUSIONS OF LAW

1.  By failing to submit requested releases for critical evidence needed to properly adjudicate his claim of an increased rating for left thigh muscle injury (and indicating, through his representative, that he did not intend to do so), the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).

2.  By failing to submit requested releases for critical evidence needed to properly adjudicate his claim of an increased rating for hypoesthesia of the left lower extremity (and indicating, through his representative, that he did not intend to do so), the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA's duty to notify was satisfied by correspondence in August 2008 and supplemental SOCs (SSOCs) dated in July 2015, April 2016, and November 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A notice error has not been alleged.

The Veteran's service treatment records (STRs) and identified/available 
post-service evaluation/treatment records have been secured, to the extent obtainable.  He was afforded VA examinations in September 2009 and March 2016.  

In October 2016, he was asked to provide releases for VA to obtain private medical treatment records and Workman's Compensation records identified as pertinent to the claims.  He did not provide the requested releases and, indeed to the contrary, indicated in March 2017 correspondence (from his representative) that he did not intend to do so (indicating that further delay in this matter to afford him additional time to respond would be pointless).  

Because the Veteran has declined to assist with development for outstanding pertinent records/evidence, any medical opinions offered are based on an incomplete history (and are inadequate for rating purposes).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a diagnosis is only as good and credible as the history on which it was based).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); and Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (collectively holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding records/evidence and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorization for release of private medical and Workman's Compensation records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.


Legal Criteria, Factual Background, and Analysis

38 C.F.R. § 3.655 stipulates that, in an increased-rating claim, the claim shall be denied when, as an example, the Veteran fails to report for a needed examination.  Conversely, in an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated based on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).

If additional records or other evidence is needed, one must also consider the possibility of abandonment of the claim.  More specifically, where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added). 

During a May 1991 VARO hearing Veteran testified that he had retired from employment as a truck driver in 1975, following a car accident that had resulted in a back injury.  He stated that he was placed on medical retirement, and then awarded Workman's Compensation.  (See hearing transcript, pages 9-10.)  VA treatment records from 2004 through 2006 note on-going private treatment for radiculopathy (i.e., neurological disability) of the lower extremities related to an on-the-job back injury (resulting from a motor vehicle accident (MVA)), for which the Veteran was receiving Workman's Compensation.  

As noted in the Board's September 2016 Remand, records of the Veteran's 1975 post-service on-the-job back injury and related lower extremity neurological manifestations, to include records associated with his Workman's Compensation claim and of private medical treatment for such disability, are clearly pertinent to his claim for an increased rating for hypoesthesia (neurological impairment) of the left lower extremity and for a rating exceeding 40 percent for his underlying left thigh muscle injury.  As 40 percent is the maximum schedular rating under Code 5314, determining whether referral for consideration of an extra-schedular rating is warranted requires consideration of the effects of such disability on his employability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability by resolving this reasonable doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3.)  With respect to the rating assigned for hypoesthesia, 38 C.F.R. § 4.55(a) prohibits combination of muscle injury ratings with peripheral nerve paralysis of the same body part unless the injuries affect entirely different functions.  Consequently, the Board determined that a complete record, to include private medical records and Workman's Compensation records (that were reported by the Veteran to exist), was necessary to adjudicate the claims at issue.

The September 2016 Remand instructed that the Veteran be asked to provide the releases (VA Forms 21-4142) necessary for VA to secure complete records of all private evaluations or treatment not already in the record, to specifically include records of treatment received from Dr. Daquioag and records related to a Workman's Compensation claim and award following the 1975 MVA with back injury.  Notably, the remand stated that "a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned."  In October 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit the requested information/releases; he did not respond to that request.

The only additional submissions since the October 2016 request letter are November 2016 correspondence from the Veteran's representative (stating on his behalf that there is nothing further to submit), a January 2017 Written Brief Presentation (stating that the representative has nothing further to submit), and March 2017 correspondence from the representative (following a request for clarification) that the Veteran has no additional evidence to submit and requesting that the Board proceed with adjudication, i.e., that the Veteran declined to provide the information requested in the Board's September 2016 remand and the correspondence from the AOJ the following month.  

The critical facts at this stage are clear:  the Veteran has not provided the releases necessary for the Board to adjudicate his claims for increased ratings.  The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the severity of his service-connected disabilities.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of these matters.  The controlling regulation in such circumstances is clear and unambiguous since it mandates that the claims "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

The Board acknowledges that it has not been one full year since the October 2016 request for the releases.  However, the March 2017 correspondence from the Veteran's representative indicates that the Veteran will not respond to VA's request for that evidence, regardless, thereby rendering the wait period ultimately moot, i.e., he has waived any further period of time afforded for response.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims (and the appeals in these matters).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking increased ratings for left thigh muscle injury and hypoesthesia of the left lower extremity are abandoned, there are no allegations of error in fact or law for appellate consideration in the matters; accordingly, the appeals in the matters must be dismissed.  38 U.S.C.A. § 7105(d)(5).

Despite the Board's explicit remand instructions that, if the Veteran did not respond with authorizations for VA to obtain the records sought, the case would be processed under 38 C.F.R. § 3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board, however, conversely finds that no useful purpose would be served by yet another remand to compel compliance with instructions under Stegall v. West, 11 Vet. App. 268, 271 (1998), when no such compliance even appears forthcoming.  Indeed, even the Veteran's representative all but concedes as much.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  As, here, the law is dispositive in this matter, no other outcome is possible given the circumstances.  


ORDER

The appeal seeking entitlement to a rating higher than 40 percent for the left thigh muscle injury is dismissed since abandoned.

The appeal seeking entitlement to a rating higher than 10 percent for the hypoesthesia of the left lower extremity also is dismissed since abandoned.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


